Paine, J.,
dissenting.
The accident sustained by the employee Marcn 10, 1933, consisted of a strained back from lifting a tractor radiator, prior to which time he could perform any kind of labor, and was in good physical condition. It was five days after the accident before he went to Dr. D. O. Hughes, who taped up his back several times, and on May 29 released him to go back to work. On October 30, 1933, he went back to Dr. Hughes, who made a very complete physical examination, found he had lost some 18 pounds in weight, that he had a badly infected throat, one infected tooth, and that he had syphilis, the test showing four-plus Wassermann. Dr. John C. Thompson testified, from an examination made January 17, 1934, that when a syphilitic *784infection is grafted onto an injury in the back it is a very definite factor in the production of distress, pain and disability. He estimated the employee’s disability at only 25 per cent., which in his opinion would be reduced one-half by proper treatment of focal infection and the syphilis.
The employee claimed that he did not have syphilis at the time he was injured, but he did have it some seven months after the accident, and at the time of the trial he was suffering from a virulent form of it, which had not yielded to treatment. The question at once arises whether an employer should be charged with a disease that was not in any way the result of the accident. This court has held that, when an injury combines with a preexisting heart disease to produce a disability, then the resulting injury is not wholly caused by accident. Gilkeson v. Northern Gas Engineering Co., 127 Neb. 124. See, also, McCoy v. Michigan Screw Co., 180 Mich. 454.
In Bunge Bros. Coal Co. v. Industrial Commission, 306 Ill. 582, it was held that an employee could only recover for such disability as was caused solely by the accident, and not for that part caused by gonorrhea, contracted after the accident.
The employee is suffering a disability the larger per cent, of which is due to the disease which he contracted some months after the accident. This is an intervening cause, not due in any way to his accident, and therefore not chargeable to his employer, and in my opinion the' recovery is very much in excess of what it- should be.